FILED
                             NOT FOR PUBLICATION                            MAR 02 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RICARDO CRUZ,                                    No. 09-15149

               Plaintiff - Appellant,            D.C. No. 1:06-cv-00289-ALA

   v.
                                                 MEMORANDUM **
MATTHEW CATE, Secretary*; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                     Arthur L. Alarcón, Circuit Judge, Presiding

                            Submitted February 16, 2010 ***


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.


          *
             Matthew Cate is substituted for his predecessor as Secretary of the
California Department of Corrections and Rehabilitation, pursuant to Fed. R. App.
P. 32(c)(2).

          **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PDM/Research
       Ricardo Cruz, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to exhaust

administrative remedies pursuant to the Prison Litigation Reform Act, 42 U.S.C.

§ 1997e(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de

novo the district court’s dismissal for failure to exhaust, and for clear error its

factual determinations, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003), and

we affirm.

       The district court properly dismissed the action because Cruz’s failure to

submit an inmate grievance within the fifteen-working-day deadline did not

constitute proper exhaustion. See Woodford v. Ngo, 548 U.S. 81, 83-84, 95 (2006)

(holding that “proper exhaustion” under § 1997e(a) is mandatory and cannot be

satisfied “by filing an untimely or otherwise procedurally defective administrative

grievance”); see also Cal. Code Regs. tit. 15, § 3084.6(c) (providing that an inmate

must submit an administrative appeal within fifteen working days of the event

being grieved or the decision being appealed).

       Cruz’s remaining contentions are unpersuasive.

       We construe Cruz’s Petition for Rehearing as a supplemental brief.

       AFFIRMED.




PDM/Research                                2                                     09-15149